DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Status
As of the Office Action dated November 25, 2020 claims 2-18 were pending and claims 2-18 stood rejected.  No claims have been amended, added or cancelled.  Claims 2-18 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 2-18 has been fully considered and is persuasive.  As noted in remarks the rejection would be restated as a non-statutory obviousness type double patenting rejection.  A terminal disclaimer was filed on March 24, 2021 and therefore this issue has been resolved.
Allowable Subject Matter
Claims 2-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the decision rendered by the Patent Trial and Appeal Board on November 1, 2018 the Board held that the prior art cited in the parent application (12/622,825, now U.S. Patent 10,298,977) only presented an option to fulfill a request using any available bandwidth and as such did not indicate a maximum allowable number of sessions for a first category and a maximum allowable number of sessions for a second category and did not meet the policy restrictions required for that claim.  Independent claims 2, 9 and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES D NIGH/Senior Examiner, Art Unit 3685